DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 4/12/2021. In particular, claim 1 has been amended to recite that the PS composition consists essentially of the recited components; that the blowing agent consists of carbon dioxide; and that the PS composition comprises stabilizers, costabilizers, talc, antioxidants, UV stabilizers, lubricants, plasticizers, ultraviolet screening agents, oxidants, anti-oxidants, anti-static agents, ultraviolet light absorbents, processing oils, mold release agents, coloring agents, pigments, dyes, fillers, fragrances, odor masking agents, foaming aids, coloring agents, deterioration inhibitors, and combinations thereof. Claim 11 has been amended to recite “forming a foamable mixture consisting of polystyrene, a blowing agent, the solubility and/or retention additive, wherein the solubility and/or retention is selected from mineral oil (MO), epoxidized polybutadiene, or a combination thereof, and zero, one or a plurality of additional additives selected from stabilizers, costabilizers, talc, antioxidants, UV stabilizers, lubricants, plasticizers, ultraviolet screening agents, oxidants, anti-oxidants, anti-static agents, ultraviolet light absorbents, processing oils, mold release agents, coloring agents, pigments, dyes, fillers, fragrances, odor masking agents, foaming aids, coloring agents, deterioration inhibitors, and combinations thereof, wherein the blowing agent comprises one or more hydrofluoroolefins (HFOs) or comprises the one or more HFOs and carbon dioxide as co-blowing agent…” Claim 21 has beend amended to recite “…forming a foamable mixture consisting of…polystyrene (PS), a blowing agent, a solubility and/or retention additive selected from mineral oil (MO), epoxidized polybutadiene, or a combination thereof, and zero, one or a plurality of additional additives selected from stabilizers, costabilizers, talc, antioxidants, UV stabilizers, lubricants, plasticizers, ultraviolet screening agents, oxidants, anti-oxidants, anti-static agents, ultraviolet light absorbents, processing oils, mold release agents, coloring agents, pigments, dyes, fillers, fragrances, odor masking agents, foaming aids, coloring agents, deterioration inhibitors, and combinations thereof…”
It is noted that the newly introduced limitations were not present at the time of the preceding action. For this reason it is proper to make the present action FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “…and stabilizers, costabilizers…and combinations thereof…” Applicants have not cited to where in the instant application there is a teaching that any of the recited materials can be used in “combinations thereof.” Claims 11 and 21 have been amended to recite “…and zero, one or a plurality of additional additives selected from stabilizers…and combinations thereof.” Applicants have not cited to where in the instant specification there is support for a limitation “zero, one or a plurality” of the recited additional additives or to where there is support for combinations of any of the recited additional additives. The term “zero, one, or a plurality” is not present in the instant specification, nor is there an indication that the recited additives of claim 1 can be used in “combinations thereof.” On the contrary, ¶62 and ¶116 instead recite:
As noted above, various additives can be included within the PS composition. In embodiments, a PS composition of this disclosure further comprises an additive in addition to the SRA(s) and the PS (i.e., in addition to any additives utilized during formation of the polystyrene and introduced separately from the polystyrene and the SRA(s)). In embodiments, for example, it can be desirable to include a foaming nucleating agent (e.g., a chemical blowing agent as foaming nucleators, zinc oxide, zirconium oxide, silica, talc, and the like) and/or an aging modifier (e.g., a fatty acid ester, a fatty acid amide, a hydroxyl amide, and the like). Other additives that can be employed include pigments, colorants, fillers, stability control agents, antioxidants, flame retardants, stabilizers or costabilizers (e.g. thioethers, phosphites, phosphonites, light stabilizers and other functional stabilizers), fragrances, odor masking agents, antistatic agents, lubricants, foaming aids, coloring agents, deterioration inhibitors, and the like.

Paragraph 62 further states:

In embodiments, a PS composition of this disclosure comprises an additive (in addition to the PS and SRA(s)) selected from antioxidants, flame retardants, IR attenuators foaming nucleators or a combination thereof. In embodiments, a PS composition of this disclosure497982-vl/3322-01000 17 Atty Docket No.: COS-1378 UScomprises the antioxidant IRGANOX® 1010 (pentaerythritol tetrakis(3-(3,5-di-tert-butyl-4- hydroxyphenyl)propionate)). As noted above, in embodiments, one or more additional additives, such as, without limitation, strengtheners (e.g., PPO, polyalphamethyl styrene, etc.) are employed to improve foam mechanical properties. The additives can also be used in the form of masterbatches, in embodiments. 

The instant specification does not make clear that any combinations of the recited additives can be used together. Particularly, the instant specification does not support a “plurality” of any of the recited additional additives, nor does the instant specification state that any of the recited materials can be used in “combinations thereof.” Instead, as discussed in the citations above, the instant specification uses the phrase “and the like.” The only expressly supported combinations are antioxidants, flame retardants, IR attenuators foaming nucleators, as the instant specification makes clear that combinations thereof can be employed. This is further evidenced by ¶116 which states: “Element 13: wherein the foamable mixture further comprises an additive selected from antioxidants, flame retardants, IR attenuators, foaming nucleators or a combination thereof.” The specification does not make clear that Applicants had possession of a “plurality” of any of the recited additional additives. Therefore, claims 1, 11 and 21 and all claims dependent thereon (claims 2-10 and 12-20) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 
Claims 1-3, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allmendinger et al. (US 2008/0058435).
Allmendinger et al. teach extruded polystyrene foams comprising polystyrene, a blowing agent, and further comprising from 0.05 to 10% by weight, based on the weight of the styrene polymer, of a plasticizer, with an expressly named example of plasticizer being mineral oil. See ¶31. Examples of polystyrene include high impact polystyrene and polystyrene copolymers. A foamable mixture is produced by melt-mixing the polystyrene and blowing agent, as well as any additives, in an extruder under pressure and extruding the melt, through a die (see ¶32) to give sheets or foam extrudates. See ¶19. An expressly named example of blowing agent is carbon dioxide. See ¶25. The foams formed in Allmendinger have a density, preferably, of from 10 to 50 g/l (see ¶53), which is a density of from about 0.6 to about 3 lb/ft3, which, as stated in ¶36 of the instant specification, makes the foams of Allmendinger et al. low density foams. Other materials which can added to the styrene polymer melt are additives, fillers, plasticizers, dyes, and pigments. See ¶31. 
While Allemndinger et al. includes a flame retardant, claim 1 recites the transitional phrase “consisting essentially of…” As stated in MPEP 2111.03, III:
The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original) (Prior art hydraulic fluid required a dispersant which appellants argued was excluded from claims limited to a functional fluid "consisting essentially of" certain components. In finding the claims did not exclude the prior art dispersant, the court noted that appellants’ specification indicated the claimed composition can contain any well-known additive such as a dispersant, and there was no evidence that the presence of a dispersant would materially affect the basic and novel characteristic of the claimed invention. 


The basic and novel characteristics of the instant invention are described in ¶10 of the instant specification, which is to produce a low density polystyrene PS foam which exhibits at least one superior insulative property relative to that of an otherwise similar low density foam that does not contain the additive.” Additionally, it is an object of the invention to achieve enhanced blowing agent solubility including both HFCs and HFOs in polystyrene compositions for foam extrusion and/or to enhance retention of blowing agent(s) in polystyrene foams. Applicant has not established that the flame retardant of Allmendinger would affect the basic and novel characteristics of the instant invention. Applicant has not established that inclusion of a blowing agent will affect blowing agent solubility or affect insulative property relative to a foam which does not contain an additive selected from mineral oil, epoxidized polybutadiene, or a combination thereof. Allmendinger teaches mineral oil in an amount which meets the instant claim requirements. This will necessarily provide solubility and/or retention of the blowing agent as required by the instant claims, because the same component (mineral oil) is present in the same product (polystyrene foam). Applicants have provided no evidence which demonstrates the contrary. 
Regarding the limitation in claims 1 which recites “having an increased blowing agent concentration and/or blowing agent retention relative to an extruded foam made from a same PS composition absent an additive” and the limitation in claim 1 which recites that “an amount of the solubility and/or retention additive is selected such that extrusion of the PS composition produces the extruded foam having the increased blowing agent concentration and/or blowing agent retention relative to the extruded foam made from a same PS composition absent the additive,” the foams of  Allmendinger comprise an identical amount of the same additive (mineral oil) used an identical product, i.e. a low density polystyrene foam. The foams of Allmendinger will therefore necessarily exhibit the same properties achieved by using the same additive, i.e. mineral oil, including increasing the blowing agent concentration and/or blowing agent retention relative to an extruded foam made from a same PS composition absent the additive as required by instant claim 1. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary.
Likewise, instant claims 6 and 8-10 recite properties of the foam of the instant claims which is achieved via use of the instantly claimed additives including mineral oil. The foams of Allmendinger comprise an identical amount of the same additive (mineral oil) used an identical product, i.e. a low density polystyrene foam. The foams of Allmendinger will therefore necessarily exhibit the same properties achieved by using the same additive, i.e. mineral oil, in the same amount, including the properties recited in instant claims 6 and 8-10 because the same additive is used in the same type of foam. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Additionally, it is reasonable for one of ordinary skill in the art to expect the claimed physical properties (particularly, increased blowing agent concentration and/or blowing agent retention) to naturally arise from the teachings of the prior art, given that the additive responsible for said physical properties is expressly disclosed. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Allmendinger et al. (US 2008/0058435) as evidenced by the data sheet for PS-148G Polystyrene from MatWeb (2021). 
Allmendinger teaches the polystyrene foam and method as described in this rejection above, the rejection of which is incorporated herein by reference. In the Examples of Allmendinger, the polystyrene utilized is PS 148G polystyrene, which, as evidenced by the data sheet for PS-148G from MatWeb, has a melt flow of 6.0g/10 min. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-14 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Allmendinger et al. (US 2008/0058435) as evidenced by the Data Sheet for DOPO (9,10-dihydroxo-9-oxa-10-phosphaphenanthrene 10-oxide) from Hainan Zhongxin Chemical Co., Ltd. and further in view of Van Horn et al. (US 8,648,123). 
Allmendinger et al. teach extruded polystyrene foams comprising polystyrene, a blowing agent, and further comprising from 0.05 to 10% by weight, based on the weight of the styrene polymer, of a plasticizer, with an expressly named example of plasticizer being mineral oil. See ¶31. Examples of polystyrene include high impact polystyrene and polystyrene copolymers. A foamable mixture is produced by melt-mixing the polystyrene and blowing agent, as well as any additives, in an extruder under pressure and extruding the melt, through a die (see ¶32) to give sheets or foam extrudates. See ¶19. An expressly named example of blowing agent is carbon dioxide. See ¶25. The foams formed in Allmendinger have a density, preferably, of from 10 to 50 g/l (see ¶53), which is a density of from about 0.6 to about 3 lb/ft3, which, as stated in ¶36 of the instant specification, makes the foams of Allmendinger et al. low density foams. 
Allmendinger et al. teaches the foam and method as described in this action above, the rejection of which is incorporated herein by reference. While Allmendinger et al. teaches the presence of a flame retardant, a particularly preferred material for use as said flame retardant is 9,10-dihydroxo-9-oxa-10-phosphaphenanthrene 10-oxide. As evidenced by the attached Data Sheet from Hainan Zhongxin Chemical Co., Ltd.,  9,10-dihydroxo-9-oxa-10-phosphaphenanthrene 10-oxide, DOPO, also functions as an antioxidant and is therefore not excluded from the amended claims which recite that an antioxidant can be present. 
Allmendinger et al. do not expressly recite that the blowing agent comprises an HFO.
However, Van Horn et al. teach extruded polystyrene foams producing using a blowing agent comprising an HFO (abstract and entire document). The blowing agent can further include a co-blowing agent, with an expressly named example being carbon dioxide (column 6, line 6). 
Both Allmendinger and Van Horn relate to the field of low density extruded polystyrene foams. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use the hydrofluoroolefins as disclosed in Van Horn et al. in the blowing agent composition of Allmendinger because it is important for the blowing agent to have low diffusivity in the polymer in order to provide long-term insulation. If the blowing agent has high permeability from the foam, the foam will age quickly and lose its thermal insulation performance. This is a drawback of using carbon dioxide alone. See column 5, lines 35-42. Use of the hydrofluoroolefin of Van Horn et al. in the blowing agent composition of Allmendinger provides low-density foam products with good long-term insulating properties. See column 5, lines 35-48 of Van Horn et al. The hydrofluoroolefin disclosed in Van Horn et al. has an unexpectedly high solubility and low diffusivity in polystyrene, making it a particularly attractive blowing agent for the production of extruded polystyrene foam. See column 4, lines 47-54. 
Regarding the limitation in claim 1 which recites “having an increased blowing agent concentration and/or blowing agent retention relative to an extruded foam made from a same PS composition absent an additive;” the limitation in instant claim 11 which recites “increasing the blowing agent concentration and/or blowing agent retention relative to an extruded foam made from a same PS composition absent an additive;” and the limitation in claims 1 and 11 which recites that an amount of the additive is selected and/or optimized such that extrusion of the PS composition produces the extruded foam having the increased blowing agent concentration and/or blowing agent retention relative to the extruded foam made from a same PS composition absent the additive; and the limitation in claim 11 which recites “and retains at least one desired mechanical property of the extruded foams,” the foams of  Allmendinger evidenced by the data sheet for DOPO from Hainan Zhongxin Chemical Co., Ltd. in view of Van Horn comprise an identical amount of the same additive (mineral oil) used an identical product, i.e. a low density polystyrene foam. The foams of Allmendinger in view of Van Horn will therefore necessarily exhibit the same properties achieved by using the same additive, i.e. mineral oil, including increasing the blowing agent concentration and/or blowing agent retention relative to an extruded foam made from a same PS composition absent the additive as required by instant claims 1 and 11. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary.
Likewise, instant claims 13 and 18-21 recite properties of the foam of the instant claims which is achieved via use of the instantly claimed additives including mineral oil. The foams of Allmendinger in view of Van Horn comprise an identical amount of the same additive (mineral oil) used an identical product, i.e. a low density polystyrene foam. The foams of Allmendinger in view of Van Horn will therefore necessarily exhibit the same properties achieved by using the same additive, i.e. mineral oil, including the properties recited in instant claims 13 and 18-21, because the same additive is used in the same type of foam. “Selecting an amount of the additive” and/or optimizing is necessarily occurring in Allmendinger in view of Van Horn, given the teachings in ¶31 of Allemdinger. Again the same properties are necessarily going to be present when the same amount and type of material, i.e. mineral oil, is used in the same amount in the same product, the low density polystyrene foams, as disclosed in Allmendinger in view of Van Horn. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Additionally, it is reasonable for one of ordinary skill in the art to expect the claimed physical properties (particularly, increased blowing agent concentration and/or blowing agent retention) to naturally arise from the teachings of the prior art, given that the additive responsible for said physical properties is expressly disclosed. 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Allmendinger et al. (US 2008/0058435) as evidenced by the Data Sheet for DOPO (9,10-dihydroxo-9-oxa-10-phosphaphenanthrene 10-oxide) from Hainan Zhongxin Chemical Co., Ltd. and further in view of Van Horn et al. (US 8,648,123) and further as evidenced by the data sheet for PS-148G Polystyrene from MatWeb (2021). 
Allmendinger evidenced by the data sheet for 9,10-dihydroxo-9-oxa-10-phosphaphenanthrene 10-oxide from Hainan Zhongxin Chemical Co., Ltd.  in view of Van Horn teaches the polystyrene foam and method as described in this rejection above, the rejection of which is incorporated herein by reference. In the Examples of Allmendinger, the polystyrene utilized is PS 148G polystyrene, which, as evidenced by the data sheet for PS-148G from MatWeb, has a melt flow of 6.0g/10 min. 


Claims 11-14 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Van Horn et al. (US 8,648,123) and further in view of Allmendinger et al. (US 2008/0058435) as evidenced by the Data Sheet for DOPO (9,10-dihydroxo-9-oxa-10-phosphaphenanthrene 10-oxide) from Hainan Zhongxin Chemical Co., Ltd.
Van Horn et al. (US 8,648,123) teaches blowing agent compositions comprising hydrofluoroolefins (see abstract and entire document). The HFO can be combined with a coblowing agent, with a specifically named example being carbon dioxide.  The blowing agents are used to produce extruded polystyrene foams. In the Examples of Van Horn et al., the blowing agent composition is combined with polystyrene resin in an extruder under pressure, and is mixed and dissolved in the resin melt to produce an expandable composition. Additional additives such as plasticizers can added to the foamable composition to become a part of the foam (column 6, line 38). Other foam additives such as dyes, pigments, fillers, antioxidants, stabilizing agents, and mixtures including these can be added to the foamable resin of Van Horn et al. See column 6, lines 35-41. The expandable resin composition is extruded from the die where the drop in pressure initiates foaming. See column 8, lines 5 - 25 of Van Horn et al. It would have been obvious, based on the teachings of Van Horn, to use the HFO in combination with carbon dioxide, because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. Foams produced in Van Horn et al. have densities of, for example, 57.5 kg/m3, which is about 3.5 lb/ft3, or 49.3 kg/m3, which is about 3.0 lb/ft3. See Table 2. These meet “low density foam” as described in ¶36 of the instant specification. 
While Van Horn et al. teaches that plasticizers can be added as additives to the foamable compositions of the invention, Van Horn et al. does not expressly recite the type or amount of plasticizer to add. Van Horn et al. does not expressly recite that the polystyrene is a material selected from those listed in instant claim 14. 
However, Allmendinger et al. teach extruded styrene polymer foams comprising a blowing agent. Allmendinger et al. expressly teach that preferred plasticizers for polystyrene foams include mineral oils which are used in amounts of from 0.05 to 10wt% based on the styrene polymer. This meets the solubility and/or retention additive of the instant claims. Allmendinger teaches that types of polystyrene for use in making low density extruded polystyrene foams include impact-resistant polystyrene (HIPS) and styrene-acrylonitrile copolymers (which are PS copolymers). See ¶21. 
Both Van Horn et al. and Allmendinger relate to the field of extruded polystyrene foams (see ¶19 of Allmendinger and Examples of Van Horn). While Van Horn et al. teaches that plasticizers can be added as additives to the foamable compositions of the invention, Van Horn et al. does not expressly recite the type or amount of plasticizer to add. One of ordinary skill in the art would look to Allmendinger, which is from the same field of extruded polystyrene foams, to determine the amount and type of plasticizer, to use in the extruded polystyrene foams of Van Horn et al., including mineral oils which are used in amounts of from 0.05 to 10wt% based on the styrene polymer. 
It would have been obvious to one ordinary skill in the art at the time the instant invention was made to use the expressly named examples of type of polystyrene disclosed in Allmendinger, including those which high impact polystyrene are copolymers and/or include copolymers of styrene with acrylonitrile (see ¶21 of Allmendinger) because such polystyrenes are specifically described as useful for making low density polystyrene foams. As Van Horn et al. does not expressly recite the specific type of polystyrene to use to produce low density foams, one of ordinary skill in the art would be motivated to look to Allmendinger, which is from the same field of low density extruded polystyrene foams, to determine the proper specific type of polystyrene to utilize to produce the low density extruded polystyrene foams of Van Horn et al. 
Allmendinger et al. teaches the foam and method as described in this action above, the rejection of which is incorporated herein by reference. While Allmendinger et al. teaches the presences of a flame retardant, a particularly preferred material for use as said flame retardant is 9,10-dihydroxo-9-oxa-10-phosphaphenanthrene 10-oxide. AS evidenced by the attached Data Sheet from Hainan Zhongxin Chemical Co., Ltd. 9,10-dihydroxo-9-oxa-10-phosphaphenanthrene 10-oxide, DOPO, also functions as an antioxidant and is therefore not excluded from the amended claims which recite that an antioxidant can be present. 
Regarding the limitation in claims 1 which recites “having an increased blowing agent concentration and/or blowing agent retention relative to an extruded foam made from a same PS composition absent an additive;” the limitation in instant claim 11 which recites “increasing the blowing agent concentration and/or blowing agent retention relative to an extruded foam made from a same PS composition absent an additive;” the limitation in claims 11 and/or 21 which recites that an amount of the solubility and/or retention additive is selected and/or optimized such that extrusion of the PS composition produces the extruded foam having the increased blowing agent concentration and/or blowing agent retention relative to the extruded foam made from a same PS composition absent the solubility and/or retention additive; the limitation in claim 11 which recites that extruded foam “retains at least one desired mechanical property of the extruded foam;” and the recitation in claim 21  that “the blending comprises optimizing an amount of the solubility and/or retention additive to provide a balance between increased solubility and/or retention of the blowing agent in the foamable mixture and retention of at least one desired mechanical property of the low density PS foam,” the foams of  Van Horn in view of Allmendinger evidenced by the data sheet for DOPO (9,10-dihydroxo-9-oxa-10-phosphaphenanthrene 10-oxide) from Hainan Zhongxin Chemical Co., Ltd. , comprise an identical amount of the same additive (mineral oil) used an identical product, i.e. a low density polystyrene foam. The foams of Van Horn in view of Allmendinger evidenced by the data sheet for DOPO (9,10-dihydroxo-9-oxa-10-phosphaphenanthrene 10-oxide) from Hainan Zhongxin Chemical Co., Ltd., will therefore necessarily exhibit the same properties achieved by using the same additive, i.e. mineral oil, including increasing the blowing agent concentration and/or blowing agent retention relative to an extruded foam made from a same PS composition absent the additive as required by instant claims 11, 13, and 18-21 as well as the remaining properties recited in the instant claims. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary.
Likewise, instant claims 13 and 18-21 recite properties of the foam of the instant claims which is achieved via use of the instantly claimed additive, with an expressly recited additive being mineral oil. The properties recited are the direct result of the use of mineral oil, as expressly stated throughout the claims and the instant specification, together with polystyrene and the blowing agent. The foams of Van Horn in view of Allmendinger evidenced by the data sheet for DOPO (9,10-dihydroxo-9-oxa-10-phosphaphenanthrene 10-oxide) from Hainan Zhongxin Chemical Co., Ltd. comprise an identical amount of the same additive (mineral oil) used in an identical product, i.e. a low density polystyrene foam. The foams of Van Horn in view of Allmendinger will therefore necessarily exhibit the same properties achieved by using the same additive, i.e. mineral oil, including the properties recited in instant 13 and 18-21 because the same additive is used in the same type of foam. “Selecting an amount of the solubility and/or retention additive” and “optimizing an amount of the solubility and/or retention additive” is necessarily occurring in Van Horn in view of Allmendinger given the teachings in ¶31 of Allemdinger. Again the same properties are necessarily going to be present when the same amount and type of material, i.e. mineral oil, is used in the same product, the low density polystyrene foams, as disclosed in Van Horn in view of Allmendinger et al. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, it is reasonable for one of ordinary skill in the art to expect the claimed physical properties (particularly, increased blowing agent concentration and/or blowing agent retention) to naturally arise from the teachings of the prior art, given that the additive responsible for said physical properties is expressly disclosed. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Van Horn et al. (US 8,648,123) in view of Allmendinger et al. (US 2008/0058435) evidenced by the data sheet for (9,10-dihydroxo-9-oxa-10-phosphaphenanthrene 10-oxide) from Hainan Zhongxin Chemical Co., Ltd.  and further as evidenced by the data sheet for PS-148G Polystyrene from MatWeb (2021). 
Van Horn in view of Allmendinger teach that polystyrene foam and method as described in this rejection above, the rejection of which is incorporated herein by reference. In the Examples of Allmendinger, the polystyrene utilized is PS 148G polystyrene, which, as evidenced by the data sheet for PS-148G from MatWeb, has a melt flow of 6.0g/10 min. 

Response to Arguments
Applicant's arguments filed 4/12/2021 have been fully considered but they are not persuasive. 
Applicant argues that the polymer foams of Allmendinger necessarily require a flame retardant and alleges that this material is excluded from the instant claims.
This is not persuasive.
With regards to instant claims 1-3 and 5-10, the claims use the transitional phrase “consisting essentially of…” As stated in MPEP 2111.03, III:
The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original) (Prior art hydraulic fluid required a dispersant which appellants argued was excluded from claims limited to a functional fluid "consisting essentially of" certain components. In finding the claims did not exclude the prior art dispersant, the court noted that appellants’ specification indicated the claimed composition can contain any well-known additive such as a dispersant, and there was no evidence that the presence of a dispersant would materially affect the basic and novel characteristic of the claimed invention. 


The basic and novel characteristics of the instant invention are described in ¶10 of the instant specification, which is to produce a low density polystyrene PS foam which exhibits at least one superior insulative property relative to that of an otherwise similar low density foam that does not contain the additive.” Additionally, it is an object of the invention to achieve enhanced blowing agent solubility including both HFCs and HFOs in polystyrene compositions for foam extrusion and/or to enhance retention of blowing agent(s) in polystyrene foams. Applicant has not established, such as by providing factually supported evidence, that the flame retardant of Allmendinger would affect the basic and novel characteristics of the instant invention. Applicant has not established that inclusion of a blowing agent will affect blowing agent solubility or affect insulative property relative to a foam which does not contain an additive selected from mineral oil, epoxidized polybutadiene, or a combination thereof. Allmendinger teaches mineral oil in an amount which meets the instant claim requirements. This will necessarily provide solubility and/or retention of the blowing agent as required by the instant claims, because the same component (mineral oil) is present in the same product (polystyrene foam). Applicants have provided no evidence which demonstrates the contrary. 
With regards to claims 11-21, even though these claims use the transitional phrase “consisting of,” while Allmendinger et al. teaches the presences of a flame retardant, a particularly preferred material for use as said flame retardant is 9,10-dihydroxo-9-oxa-10-phosphaphenanthrene 10-oxide. As evidenced by the attached Data Sheet from Hainan Zhongxin Chemical Co., Ltd. ®, 9,10-dihydroxo-9-oxa-10-phosphaphenanthrene 10-oxide, DOPO, also functions as an antioxidant and is therefore not excluded from the amended claims which recite that an antioxidant can be present. 
As to Applicant’s arguments with regards to the rejection of claims 1-10 over Van Horn in view of Allmendinger, the rejection of claims 1-10 over Van Horn in view of Allemendinger et al. are withdrawn in light of the amendments to the instant claims. The claims remain rejected over Allmendinger at al. alone. 
The amended claims are rejected as indicated in this action above, the rejections of which were necessitated by Applicant’s amendments filed on 4/12/2021. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766